IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  July 30, 2009
                                No. 08-30094
                                c/w 08-30290                  Charles R. Fulbruge III
                              Summary Calendar                        Clerk



CLARENCE SAMUELS

                                            Plaintiff-Appellant

v.

ANGIE HUFF; RAY HANSON; JERRY GOODWIN; MICHAEL RHODES;
VENETIA MICHAEL; RICHARD L STALDER; LONNIE HAY; HAY

                                            Defendants-Appellees


                Appeals from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 5:04-CV-859


Before BENAVIDES, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      IT IS ORDERED that the mandate in Samuels v. Huff, No. 08-30094 (5th
Cir. (5th Cir. Mar. 6, 2008) (unpublished), is RECALLED. We dismissed that
appeal for lack of jurisdiction because it was determined that the appellant,
Clarence Samuels, Louisiana prisoner # 133005, had filed a premature notice of
appeal that was ineffective to confer appellate jurisdiction. It has since come to


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-30094


light that Samuels wrote a letter to the clerk of the district court within the 30-
day period following the entering of final judgment that clearly evinced his
intent to appeal. See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). IT IS
ORDERED that appeal No. 08-30094 is CONSOLIDATED with appeal No.
08-30920.
      The district court dismissed Samuels’s claims against Angie Huff, Jerry
Goodwin, Lonnie Hay, Venetia Michael, Michael Rhodes, and Richard L. Stalder
for failure to exhaust administrative remedies. Hay was later again added as
a defendant based on Samuels’s submission of a copy of an administrative
remedy request. The district court subsequently granted summary judgment in
favor of Hay and Hanson and issued a final judgment.
      Samuels argues that the district court erred in dismissing his claims
against Huff, Goodwin, Hay, Michael, Rhodes and Stalder for failure to exhaust
administrative remedies. Contrary to an argument raised in the appellees’ brief,
Samuels was not required to immediately appeal the dismissal for failure to
exhaust administrative remedies. See Richardson-Merrell, Inc. v. Koller, 472
U.S. 424, 430 (1985).
      Failure to exhaust is an affirmative defense under the Prison Litigation
Reform Act.    Jones v. Bock, 549 U.S. 199, 216 (2007).       “[I]nmates are not
required to specifically plead or demonstrate exhaustion in their complaints.”
Id. Subsequent to Jones, this court has stated that “[a]ny failure to exhaust
must be asserted by the defendant.” Carbe v. Lappin, 492 F.3d 325, 328 (5th Cir.
2007).
      The district court erred in dismissing Samuels’s claims against Huff,
Goodwin, Hay, Michael, Rhodes, and Stalder for failure to provide proof that he
had exhausted his administrative remedies as to his claims against these
defendants. See Jones, 549 U.S. at 216. Accordingly -- except with respect to the
claim against Hay that was dismissed on summary judgment -- the district


                                        2
                                 No. 08-30094


court’s dismissal of claims for failure to exhaust administrative remedies is
vacated, and these claims are remanded for further proceedings.
      Samuels challenges the summary judgment dismissal of his claim against
Hay and his claims against Hanson. We review the district court’s grant of
summary judgment de novo, applying the same standard as did the district
court. See Baranowski v. Hart, 486 F.3d 112, 119 (5th Cir.), cert. denied, 128 S.
Ct. 707 (2007).    Summary judgment is appropriate “if the pleadings, the
discovery and disclosure materials on file, and any affidavits show that there is
no genuine issue as to any material fact and that the movant is entitled to
judgment as a matter of law.” F ED. R. C IV. P. 56(c). We “resolve doubts in favor
of the nonmoving party and make all reasonable inferences in favor of that
party.” Dean v. City of Shreveport, 438 F.3d 448, 454 (5th Cir.2006).
      Samuels devotes only one sentence of his appellate brief to his claim
against Hay. Although pro se briefs are construed liberally, pro se parties must
still brief the issues and reasonably comply with F ED. R. A PP. P. 28(a), which
requires that the appellant’s brief contain an argument with the appellant’s
contentions and the reasons for them, with citations to the authorities and parts
of the record relied upon. See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
Contentions not adequately argued in the body of the brief are deemed
abandoned. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Samuels has
not briefed any argument concerning the issue of the summary judgment
dismissal of his claim against Hay and has therefore waived the issue. See id.
Accordingly, the district court’s summary judgment dismissal of Samuels’s claim
against Hay is affirmed.
      Samuels claims that Hanson violated his rights under the Eighth
Amednment by being deliberately indifferent to his serious medical needs. He
asserts that he did not receive his antidepressants and other medication on a
consistent basis. Samuels contends that Hanson, as a supervisory official, is


                                        3
                                  No. 08-30094


liable for damages resulting from the alleged inconsistent receipt of medication.
He contends that the current policy employed at the prison institution with
respect to the receipt of medication by prisoners is defective because it does not
require the prisoner to initial when he receives his medication. He also contends
that Hanson responded lackadaisically to his grievances regarding the receipt
of medication.
      The summary judgment evidence reflects that prison officials, including
Hanson, investigated Samuels’s allegations that subordinate correctional officers
were forging his initials on medication charting forms and that Samuels was not
receiving his medication and determined that there was no merit to Samuels’s
charges. Samuels has not pointed to any evidence that Hanson was deliberately
indifferent to his serious medical needs. See Farmer v. Brennan, 511 U.S. 825,
847 (1994). Hanson cannot be held liable under § 1983 based on the actions of
his subordinates. See Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir.1987). Nor
has Samuels shown that there is a disputed issue of material fact as to whether
Hanson implemented a constitutionally deficient policy. See id. at 304. Samuels
has not shown error in the summary judgment dismissal of his Eighth
Amendment claim against Hanson.
      Samuels also argues that the district court erred in dismissing his claims
against Hanson for retaliation. He contends that Samuels retaliated against
him for pursuing grievances and for filing court documents.
      A prison official may not retaliate against or harass an inmate for
exercising his right of access to the courts or his other First Amendment rights.
Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir. 1995). To establish a claim of
retaliation, a prisoner must show “(1) a specific constitutional right, (2) the
defendant’s intent to retaliate against the prisoner for his or her exercise of that
right, (3) a retaliatory adverse act, and (4) causation.” McDonald v. Steward,
132 F.3d 225, 231 (5th Cir. 1998). A prisoner shows causation by establishing


                                         4
                                 No. 08-30094


that “but for the retaliatory motive the complained of incident . . . would not
have occurred.” Woods, 60 F.3d at 1166. “To assure that prisoners do not
inappropriately insulate themselves from disciplinary actions by drawing the
shield of retaliation around them, trial courts must carefully scrutinize these
claims.” Id. “The inmate must produce direct evidence of motivation or, the
more probable scenario, ‘allege a chronology of events from which retaliation
may plausibly be inferred.’” Id. (citation omitted).
      Samuels asserts that Hanson retaliated against him for pursuing
grievances by, on one occasion, ordering the confiscation of his harmonica and
music sheets, and, on another occasion, ordering the confiscation of some
magazines. As the district court determined, Samuels’s summary judgment
evidence did not establish that Hanson was responsible for the alleged
confiscations. Samuels is not permitted to raise new factual allegations for the
first time on appeal. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
      Samuels contends that Hanson retaliated against him for writing to the
district court and to another prison official to complain about the alleged
confiscation of his harmonica and his music sheets by placing him in
administration segregation 10 days after he complained. In view of our duty to
resolve doubts in favor of the nonmoving party and to draw all reasonable
inferences in favor of that party, see Dean, 438 F.3d at 454, we conclude that
Samuels has shown that there is a disputed issue of material fact regarding the
elements of a retaliation claim. See McDonald, 132 F.3d at 231; Woods, 60 F.3d
at 1164. Accordingly, the dismissal of this claim is vacated and the claim is
remanded for further proceedings.
      Samuels’s remaining claim against Hanson revolves around the contention
that Hanson retaliated against him by failing to ensure that he received his
medication consistently. As to this claim, which is based on the same set of facts
as Samuels’s Eighth Amendment claim regarding the alleged denial of


                                        5
                                 No. 08-30094


medication, Samuels has failed to establish that there is a genuine issue of
material fact regarding the elements of a retaliation claim. See McDonald, 132
F.3d at 231.
      Samuels has not shown that the district court clearly abused its discretion
in denying his request for the appointment of counsel. See Cupit v. Jones, 835
F.2d 82, 86 (5th Cir. 1987); Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.
1982). Samuels’s contention that he was improperly denied access to his records
is inadequately briefed and does not demonstrate error on the part of the district
court. See Yohey, 985 F.2d at 224-25.
      MANDATE RECALLED IN APPEAL NO. 08-30094; APPEALS NO.
08-30094 AND 08-30290 CONSOLIDATED; AFFIRMED IN PART, VACATED
AND REMANDED IN PART.




                                        6